*111OPINION
By THE COURT:
This is an appeal on questions of law submitted only upon the pleadings and a transcript of the docket and journal entries, a motion to strike the bill of exceptions from the files having been sustained by this Court on November 5,-1946, for failure to file same within forty days after the overruling of the motion for a new trial as required by §11564 GC.
Five errors are assigned, the first four of which can be disclosed only by a bill of exceptions, and therefore we are unable to pass upon these assignments.
In the case of Tenesy v The City of Cleveland, 133 Oh St 251, the Court held in syllabus 2:
“Where such bill of exceptions is not filed in the trial court within the time so prescribed, and the errors assigned are such as can be disclosed only by a bill of exceptions, the reviewing' court has no alternative but to affirm the judgment.”
The fifth assignment of error is “other errors of law appearing in the record”. Counsel for appellant has made no reference to this assignment in their brief, and our examination of the record discloses no error.
The judgment is affirmed.
WISEMAN, PJ, MILLER and HORNBECK, JJ, concur.